Citation Nr: 1111022	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-29 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for bronchial asthma has been received.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent for a low back disability.

4.  Entitlement to a rating in excess of 10 percent for residuals of a left hip gunshot wound and surgery.

5.  Entitlement to a rating in excess of 10 percent for residuals of distal radius fracture of the right wrist.

6.  Entitlement to a rating in excess of 10 percent for a left hip scar.

7.  Entitlement to an increased (compensable) rating for lower left leg scars.

8.  Entitlement to an increased (compensable) rating for residuals of a gunshot wound to the left femur.

9.  Entitlement to an increased (compensable) rating for a right wrist scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1986 to February 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2006 rating decision in which the RO denied the requests to reopen claims for service connection for bronchial asthma and for posttraumatic stress disorder (PTSD); denied service connection for bilateral hearing loss; denied an increased (compensable) rating for lower left leg scars, for residuals of a gunshot wound to the left femur, and for a right wrist scar; and denied a rating in excess of 10 percent for residuals of left hip gunshot wound and surgery, for residuals of a distal radius fracture of the right wrist, and for a left hip scar.  The RO also granted service connection and assigned an initial 10 percent rating for low back disability, effective April 10, 2006. 

In January 2007, the Veteran filed a notice of disagreement (NOD) with the RO's denial of the request to reopen and service connection claims and with the assigned disability rating for a low back disability.  A statement of the case (SOC) was issued in September 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in September 2007.

In the September 2007 SOC, the RO noted that it was granting service connection for PTSD, representing a full grant of the benefit sought.  As such, the matters remaining on appeal are those set forth on the title page.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for a low back disability, the Board has characterized this claim in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

For the reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In his September 2007 substantive appeal, the Veteran requested a video-conference hearing before a Veterans Law Judge.  The Veteran has not had any Board hearing in connection with this appeal.

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Because the RO schedules Board video-conference hearings, a remand of these matters for the requested hearing is warranted.

Accordingly, these matters are hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Board video-conference hearing in accordance with his September 2007 request.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


